We look into the act of 1807, ch. 51, and sundry others of a similar nature; and the result is that we think the exemptions therein meant are from services as jurors of the original panel. Such exemptions are not intended as privileges or a compensation to the party, unless where it is expressly so stated, as in the act of 1794, ch. 4, in favor of patrols. The purpose of the Legislature is to forward and promote the public advantage, by leaving officers, physicians and others to exercise their employments without interruption. So far, therefore, as serving on a jury does not interfere with their public avocations, they are still liable to be called on for that service. But inasmuch as no one can be summoned as a               (320) talesman except a bystander at the court, no inconvenience can result to the community from compelling a person to serve in that capacity; for the very fact of his being a bystander proves that he has not then any official or professional engagements which require his attention. If, however, such duties should occur, after he is summoned, it is in the power and has been the practice of the courts to excuse a juror upon a proper case.
Cited: S. v. Williams, 18 N.C. 374; S. v. Whitford, 34 N.C. 101;S. v. Willard, 79 N.C. 661; S. v. Cantwell, 142 N.C. 614. *Page 232